Citation Nr: 0937064	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  00-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.

3.  Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD and established service connection for 
patellofemoral syndrome of the right and left knees.  The 
Board remanded the case for additional development in 
November 2007.  It was also noted that the Veteran had failed 
to report for a scheduled Board hearing in August 2005 and 
that his hearing request was considered as having been 
withdrawn.  

The Board notes that in correspondence apparently received by 
VA in December 2007 the Veteran stated that he had previously 
requested that his hearing be rescheduled and that he had not 
been notified of a new hearing date.  He also noted that he 
had relocated to Florida and requested that his claims file 
be transferred.  A review of the record reveals that the 
Veteran was notified of the August 2005 hearing at his 
address of record and that there is no evidence of a timely 
request or motion to reschedule under the provisions of 
38 C.F.R. § 20.704(c), (d) (2008).  The November 2007 Board 
decision is shown to have been sent to the Veteran's then 
address of record and there is no indication it was 
undeliverable.  The Veteran has provided no subsequent 
evidence indicating a timely request to reschedule his Board 
hearing nor indicating a failure to receive pertinent VA 
documents.  The Veteran's request for a Board hearing is 
considered as having been withdrawn.  See 38 C.F.R. 
§ 20.704(d).  The Board also notes that the Veteran submitted 
additional evidence in support of his claims in July 2009, 
but that his service representative waived agency of original 
jurisdiction review.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal decision was obtained.

2.  The persuasive medical evidence demonstrates the criteria 
for a diagnosis of PTSD have not been met.

3.  Patellofemoral syndrome of the right knee is manifested 
by no more than occasional pain on running, without X-ray 
evidence of arthritis or evidence of extension limited to 10 
degrees or flexion limited to 45 degrees, including as a 
result of pain or functional loss, or lateral instability or 
recurrent subluxation.

4.  Patellofemoral syndrome of the left knee is manifested by 
no more than occasional pain on running, without X-ray 
evidence of arthritis or evidence of extension limited to 10 
degrees or flexion limited to 45 degrees, including as a 
result of pain or functional loss, or lateral instability or 
recurrent subluxation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.304 (2008).

2.  The criteria for a compensable rating for patellofemoral 
syndrome of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2008).

3.  The criteria for a compensable rating for patellofemoral 
syndrome of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January 2004, December 2007, and 
April 2009.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2009.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  It is significant 
to note that the Veteran was notified of his responsibilities 
to provide information in support of his claim during the 
course of this appeal, including by correspondence dated in 
January 2004, December 2007, April 2009, and May 2009.  He 
was notified in May 2009 that a second request had been made 
to Lenox Hill Hospital to provide copies of treatment records 
for the Veteran.  He was notified that no response had been 
received from VA requests for treatment records from Lenox 
Hill Hospital in an August 2009 supplemental statement of the 
case.  The June 2009 VA Joints examination report indicated 
the Veteran had undergone a right knee arthroscopy for 
treatment of a meniscus tear; however, he has provided no 
records associated with that treatment nor has he identified 
any existing treatment records that might be pertinent to his 
increased rating claims.  There is no indication if such 
records could have been obtained from the Lenox Hill 
Hospital; however, VA received no response to their request 
for those records and the Veteran was appropriately notified 
of their unsuccessful efforts.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Further attempts to obtain additional evidence would 
be futile.  

Although the Veteran's service representative averred a March 
1998 PTSD examiner had no listed medical credentials and that 
the June 2009 joints examiner had not used a goniometer to 
measure range of motion, no information was provided in 
support of these assertions.  The November 2007 remand 
instructions requested an examination to assess the nature 
and severity of the Veteran's knee service-connected 
disabilities and requested X-rays and range of motion studies 
be performed.  The June 2009 VA Joints examination is shown 
to have included range of motion study findings as well as a 
thorough discussion of all present examination findings.  The 
examiner found that new X-ray films were not required.  The 
Board notes the examination findings are consistent with the 
other medical evidence of record and address all pertinent 
issues on appeal.  VA treatment records show that an X-ray 
examination of the right knee in January 2009 was negative.  
Therefore, the available medical evidence is found to be 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis for a psychiatric 
disorder.  Service records show the Veteran served in 
Southwest Asia during Operation Desert Storm/Shield and that 
he was awarded medals including the Combat Action Ribbon.  

In a Posttraumatic Stress Disorder questionnaire form dated 
in February 1998, the Veteran described traumatic events he 
experienced and the bodies he saw during service in Southwest 
Asia.  He reported he had thoughts and dreams about these 
things since his discharge from active service.  

On VA examination in March 1998 the Veteran complained of 
nightmares immediately after discharge which ceased after a 
few months.  He stated that since then he had been obsessed 
with himself and that he was sometimes tense.  He reported he 
had no relevant medical history.  On mental status 
examination it was noted that the criteria for a diagnosis of 
PTSD were not met.  The examiner reported that no excessive 
or extreme stressor was elicited during the interview.  There 
was no impairment of thought processes or communication, no 
delusions or hallucinations, no inappropriate behavior, and 
no suicidal or homicidal thoughts.  The Veteran was 
considered to be able to maintain personal hygiene and basic 
activities of daily living.  He was well oriented with no 
memory loss or obsessive or ritualistic behaviors.  It was 
noted that he stated he tried to avoid people and stay to 
himself.  His speech was logical, coherent, and relevant.  
There was no evidence of panic attacks, impaired impulse 
control, sleep disorder, or other associated symptoms.  
Although the Veteran reported subjective complaints of 
depression, the examiner noted that this was not 
substantiated during the interview.  

VA treatment records are negative for complaint, treatment, 
or diagnosis of any psychiatric disorder.  A January 2009 
treatment report noted a PTSD screen was negative (score = 
0).  It was noted the Veteran stated he had not experienced 
any nightmares or unwanted thoughts, had not tried hard not 
to think about or avoided reminders of traumatic events, was 
not constantly on guard, watchful, or easily startled, and 
had not felt numb or detached from others, activities, or his 
surroundings.  

Based upon the evidence of record, the Board finds that the 
persuasive medical evidence demonstrates that the criteria 
for a diagnosis of PTSD have not been met.  The March 1998 VA 
examination is shown to have been based upon an interview 
with the Veteran and a thorough mental status evaluation.  
The findings are also consistent with the reported negative 
PTSD screen findings in January 2009.  

While the Veteran may sincerely believe that he has PTSD, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection for PTSD must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.  



Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).  All reasonable doubt is 
to be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)
502
0
 Synovitis

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a Veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the Veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the Veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich, 104 F.3d at 
1331.  

In this case, service treatment records show that the Veteran 
received treatment for knee complaints beginning with the 
right knee in October 1989.  An October 1990 report noted 
complaints of increased pain on stair climbing and occasional 
swelling with no evidence of locking or giving way.  An 
examination of the knees revealed no evidence of effusion, 
edema, or erythema.  There were positive patellar compression 
test findings, but Lachman's, joint-line, varus/valgus 
laxity, McMurray's, Apley's, and patellar apprehension 
testing was negative.  The Veteran's October 1991 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.  The examiner noted a diagnosis of 
bilateral patellofemoral syndrome, but stated the Veteran 
reported he was doing okay presently.  It was noted that the 
disorder was not considered disabling.

In a VA physical examination report dated in March 1998, the 
examiner noted tenderness to palpation over the right knee at 
the lateral joint line and to a mild degree at the lateral 
infrapatellar area and over the patellar tendon.  There was 
mild tenderness to the left medial joint line to a mild 
degree.  There was full extension and flexion to 140 degrees, 
bilaterally.  There was no evidence of thigh muscle atrophy, 
swelling, warmth, or color changes.  There was mild 
subpatellar crepitus, but patellofemoral compression, 
McMurray's, anterior drawer, and Lachman's tests were 
negative.  Records show the Veteran failed to report for an 
X-ray examination.  The diagnosis was bilateral 
patellofemoral syndrome.

In statements in support of his claim the Veteran asserted 
that he is limited because of knee pain.  He is unable to 
perform lower body workouts, ride a bike, play football or 
basketball, or stand for prolonged periods of time.  He 
stated that X-rays revealed no bone problems and he requested 
a "C.A.T. Scan" be performed to assess his knee 
disabilities.  He subsequently requested he be provided a 
magnetic resonance imaging (MRI) scan.  

A June 2009 VA Joints examination report noted the Veteran's 
claims file and medical records were reviewed.  It was noted 
he complained of bilateral knee pain and tenderness, with a 
history of right knee arthroscopy in 2002, which had gotten 
worse and was aggravated when he had to run for physical 
evaluation tests in his employment as an air marshal.  He 
reported he experienced pain on squatting and stair climbing, 
but that he was asymptomatic at rest.  He stated he received 
a fair response to pain-relief medication.  He denied 
symptoms of knee deformity, giving way, instability, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, episodes of dislocation or subluxation, episodes of 
locking, or effusion.  He stated he was able to stand for 
three to eight hours with only short rest periods and that he 
was able to walk for one to three miles.  The examiner noted 
the Veteran's gait was normal.  There was no evidence of 
abnormal weight bearing, inflammatory arthritis, bumps 
consistent with Osgood-Schlatter's disease, crepitation, mass 
behind the knees, clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, abnormal tendons 
or bursae, nor any other knee abnormality.  Active range of 
motion studies revealed normal bilateral knee extension and 
flexion to 135 degrees.  There was no objective evidence of 
pain on active motion and no objective evidence of pain after 
repetitive motion testing.  A January 2009 X-ray examination 
of the right knee was negative.  The diagnosis was bilateral 
patellofemoral pain/syndrome.  The current severity of the 
disorder was considered to be mild.  It was noted that pain 
was a significant effect on his occupation with moderate 
effects on exercise and sports and a mild effect of his 
driving, but that there were no other effects on his usual 
daily activities.  

Based upon the evidence of record, the Board finds that the 
Veteran's patellofemoral syndrome of the right and left knees 
are manifested by no more than occasional pain on running, 
without X-ray evidence of arthritis or evidence of extension 
limited to 10 degrees or flexion limited to 45 degrees, 
including as a result of pain or functional loss, or lateral 
instability or recurrent subluxation.  Although the June 2009 
VA examiner noted the Veteran experienced mild pain and 
tenderness, there was no objective evidence of pain on motion 
including after repetitive motion testing.  There is no 
evidence of arthritis and recent range of motion studies 
demonstrate normal extension and near normal flexion of the 
knee joints.  The Board also notes that although the service-
connected knee disabilities have been rated under the 
criteria of diagnostic code 5257 there is no evidence either 
during or after active service of recurrent subluxation or 
lateral instability.  The Board finds the knee disabilities 
are more appropriately rated as analogous to synovitis under 
diagnostic code 5020.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (the Court held that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In this case, there is no 
objective evidence of knee motion limited to include as a 
result of pain and no evidence of recurrent subluxation or 
lateral instability.  Therefore, entitlement to compensable 
ratings for patellofemoral syndrome of the right and left 
knees must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorders are 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well documented 
and the Veteran's reported symptoms are not indicative of a 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence in this case is against the 
Veteran's claims for an increased rating.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee is denied.

Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


